408 Mich. 164 (1980)
289 N.W.2d 708
MATHIS
v.
INTERSTATE MOTOR FREIGHT SYSTEM
HAWKINS
v.
AUTO-OWNERS INSURANCE COMPANY
OTTENWESS
v.
HAWKEYE-SECURITY INSURANCE COMPANY
In re CERTIFIED QUESTIONS (JOSEPH v TRANSPORT INDEMNITY COMPANY)
Docket Nos. 59454, 61470, 61725, 62782. (Calendar Nos. 4-7).
Supreme Court of Michigan.
Argued May 30, 1979.
Decided March 20, 1980.
Reamon, Williams, Klukowski, Wood & Drew, P.C. (by William G. Reamon and Themis J. Fotieo), for plaintiff Mathis.
McCroskey, Libner, Van Leuven, Feldman, Kortering, Cochrane & Brock, P.C. (by Robert O. Chessman), for plaintiff Hawkins.
*174 Hillman, Baxter & Hammond (by Michael D. Wade) for plaintiff Deborah Ottenwess Schroeder.
Posner, Posner & Posner for plaintiff Joseph.
Warner, Norcross & Judd (by William K. Holmes and Linda R. Witte) for defendant Interstate Motor Freight System.
Linsey, Strain & Worsfold, P.C., for defendants Auto-Owners Insurance Company and Hawkeye-Security Insurance Company.
Wheeler, Upham, Bryant & Uhl (by Susan B. Flakne and Kenneth E. Tiews) for defendant Travelers Insurance Company.
Plunkett, Cooney, Rutt, Watters, Stanczyk & Pedersen, P.C. (by Charles A. Huckabay), for defendant Transport Indemnity Company.
Amicus Curiae:
Selby, Dickinson, Pike, Mourad & Brandt (Gromek, Bendure & Thomas, of counsel) for Detroit Automobile Inter-Insurance Exchange.
KAVANAGH, J.
These cases all involve the injury of an employee in the course of his employment while occupying a motor vehicle owned by his employer. Each employee, or his dependents, has received workers' compensation benefits as a result of his injury. Each beneficiary is seeking to recover personal protection insurance benefits under the Michigan no-fault insurance act. MCL 500.3101-500.3179; MSA 24.13101-24.13179.
The major issue raised by these cases is whether the sole remedy of an employee injured in the course of his employment in a motor vehicle accident *175 is the benefit allowable under the Worker's Disability Compensation Act, MCL 418.101-418.941; MSA 17.237(101)-17.237(941), or may the employee collect in addition thereto no-fault insurance benefits under MCL 500.3101-500.3179; MSA 24.13101-24.13179, from the insurer of the employer's vehicle.
Corollary issues are:
(1) Whether such employee is precluded by § 131 of the Worker's Disability Compensation Act, MCL 418.131, MSA 17.237(131) from collecting no-fault insurance benefits when the employer is self-insured under the no-fault act.
(2) Whether such employee may recover no-fault benefits from the insurer of his personal vehicle in addition to workmen's compensation benefits.
(3) Whether § 3109(1), MCL 500.3109(1); MSA 24.13109(1) requires a setoff of the workmen's compensation benefits against the no-fault benefits otherwise due.
(4) Whether § 3109(1) and insurance policy provisions based thereon are constitutional under the Constitution of the State of Michigan.
We hold that an employee who suffers accidental bodily injury in the course of his employment while occupying a motor vehicle owned by the employer is entitled to collect no-fault benefits from the no-fault insurance carrier insuring the employer's vehicle, and is not limited to workers' compensation as his sole remedy. MCL 500.3114, subds (3) and (4); MSA 24.13114, subds (3) and (4), precludes recovery from the no-fault insurer of the employee's private vehicle under the facts of these cases. Where the employer is self-insured under the no-fault act, the employee may collect no-fault benefits from the employer in his role as insurer in addition to workers' compensation benefits.
*176 We also hold that the no-fault insurance carrier, or the employer, if self-insured under the no-fault act, may set off the workers' compensation benefits against the no-fault benefits pursuant to § 3109(1) of the no-fault act. Section 3109(1) as applied to workers' compensation benefits is constitutional under the Michigan Constitution.
The facts of the consolidated cases are as follows:
A. Mathis
On September 30, 1974, plaintiff Mathis was injured while loading and unloading a semi-trailer in the course of his employment with defendant Interstate. As a result of this injury, he applied for and received workers' compensation benefits.
In addition to receiving workers' compensation benefits, Mathis applied to Interstate for no-fault personal protection insurance benefits. Interstate was a self-insurer under the no-fault act. The claim was denied by Interstate on the ground that Mathis' exclusive remedy against his self-insured employer was workers' compensation benefits under MCL 418.131; MSA 17.237(131).
The trial court granted Interstate's motion for accelerated and/or summary judgment on the basis of § 131 of the WDCA. The Court of Appeals affirmed. 73 Mich. App. 602; 252 NW2d 842 (1977).
B. Hawkins
On June 7, 1976, plaintiff Hawkins was injured while driving one of his employer's trucks in the course of his employment with Acme Disposal, Inc. As a result of this injury, Hawkins applied for and received workers' compensation benefits which *177 were paid by Acme's workers' compensation carrier.
In addition to receiving workers' compensation benefits, Hawkins filed suit against his employer's no-fault insurer, defendant Auto-Owners Insurance Company, seeking payment of all personal protection benefits due to him under the Michigan no-fault act. The trial court granted Auto-Owners' motion for an accelerated judgment. On May 9, 1978, the Court of Appeals set aside the accelerated judgment and remanded the case for further proceedings. The Court of Appeals held that the Worker's Disability Compensation Act does not operate as a bar to the employee's action. 83 Mich. App. 225; 268 NW2d 534 (1978).
C. Ottenwess
Plaintiff-appellee's decedent, Michael Ottenwess, was an employee of Wickes Lumber Company. On September 16, 1975, Ottenwess attempted to examine or repair an apparent malfunction of the mechanism which raised and lowered the dump box on the dump truck he was operating in the course of his employment. Ottenwess was crushed to death when the dump box suddenly came down on him, trapping him between the box and the frame of the truck.
At the time of the accident, Ottenwess' employer's no-fault insurer was Travelers Insurance Company. Ottenwess was the owner of a private automobile covered by no-fault insurance issued by the Hawkeye-Security Insurance Company.
On September 16, 1976, plaintiff-appellee Deborah Ottenwess (Schroeder) filed suit in Kent Circuit Court against Travelers Insurance Company and Hawkeye-Security Insurance Company claiming *178 no-fault benefits for the death of Michael H. Ottenwess. Both insurance companies filed motions for summary judgment which were granted by the circuit court.
The Court of Appeals held that the summary judgment in favor of Travelers Insurance Company, insurer of the employer, was proper, but that the summary judgment in favor of Hawkeye-Security Insurance Company, insurer of decedent's private car, was improper, and remanded the case to the trial court for a trial upon the merits. 84 Mich. App. 292; 269 NW2d 570 (1978).
D. In re Certified Questions (Joseph)
On October 26, 1974, plaintiff Joseph was injured in the course of his employment while driving a truck owned by his employer, IML Freight Company. Joseph has received workers' compensation benefits as a result of this injury.
Defendant Transport Indemnity Company paid Joseph no-fault work loss benefits from the date of the accident through August 21, 1976, but deducted the sum of $117 per week. The amount deducted was the amount plaintiff received as workers' compensation.
No-fault benefits paid through January 8, 1977 were in the amount of $16,941.90. No no-fault benefits have been paid since that date. Defendant relied on the decisions of the trial court and the Court of Appeals in Mathis v Interstate Motor Freight System, 73 Mich. App. 602; 252 NW2d 842 (1977), for stopping payment of no-fault benefits.
Plaintiff brought suit in Wayne Circuit Court on July 12, 1977. The action was subsequently removed by the defendant to the United States District Court for the Eastern District of Michigan, *179 Southern Division. The parties entered into a stipulation of facts and agreed that the issues to be determined were issues of law. Plaintiff and defendant filed a motion for summary judgment and a counter-motion for summary judgment, respectively.
On February 13, 1979, Judge Kennedy entered an order of certification of questions to this Court, which we accepted.
I
The Worker's Disability Compensation Act (WDCA) and the no-fault insurance act are complete and self-contained legislative schemes addressing discrete problems. Neither act refers expressly to the other.
The WDCA provides a substitute for common-law tort liability founded upon an employer's negligence in failing to maintain a safe working environment. Compensation under this act is for industrial injuries arising out of and in the course of the injured person's employment. Compensation is paid by the employer or the employer's workers' compensation insurer under an indemnity contract.
The no-fault act provides a substitute for common-law tort liability based upon the ownership or operation of a motor vehicle. Under this act, victims of motor accidents receive insurance benefits from a no-fault insurance carrier as compensation for their injuries. Shavers v Attorney General, 402 Mich. 554, 578-579; 267 NW2d 72 (1978).
The cases under consideration herein raise the question of recovery under both legislative schemes. The employees injured in the course of *180 their employment were victims of motor vehicle accidents.
It is argued in these cases that § 131[1] of the WDCA bars an employee injured in the course of his employment while occupying a motor vehicle from collecting no-fault benefits from the carrier insuring the employer's vehicle. Section 131 provides that "[t]he right to the recovery of benefits as provided in this act shall be the employee's exclusive remedy against the employer". (Emphasis supplied.)
Plaintiffs, on the other hand, argue that § 3114(3) of the no-fault act authorizes recovery of personal protection insurance benefits from the insurer of the employer's vehicle. Section 3114(3) provides that "[a]n employee * * * who suffers accidental bodily injury while an occupant of a motor vehicle owned or registered by the employer shall receive personal protection insurance benefits to which the employee is entitled from the insurer of the furnished vehicle".[2]
*181 Section 3105(1) of the no-fault act provides that "[u]nder personal protection insurance an insurer is liable to pay benefits for accidental bodily injury arising out of the ownership, operation, maintenance or use of a motor vehicle as a motor vehicle, subject to the provisions of this chapter".
Read together, §§ 3105(1) and 3114(3) create a new cause of action directly against the employer's no-fault insurance carrier. The only express limitation on this cause of action is the phrase "to which the employee is entitled" in § 3114(3). The argument has been made that this phrase was inserted in the no-fault act to restrict recovery to the situation where the employee was not within the scope of his employment at the time he was injured while occupying the employer's vehicle. The exclusive remedy provision of the WDCA (MCL *182 418.131; MSA 17.237[131]) is claimed to be the basis for this theory.
We are not persuaded by this analysis for two reasons. First, the exclusive remedy provision applies to actions against the employer. Here the cause of action is directly against the no-fault insurance carrier. Because the cause of action is not against the employer, the exclusive remedy provision of the WDCA is not applicable and is not a bar to the employee's cause of action. Second, we agree with Judge ALLEN'S dissent in Ottenwess v Hawkeye-Security Ins Co, 84 Mich. App. 292, 302-306; 269 NW2d 570 (1978), that the legislative history of the no-fault act discloses an intent to override any prohibitions which the exclusivity clause might make on no-fault recovery from the employer's insurer.
As originally introduced, the no-fault bill provided that a personal protection insurer had the primary obligation to indemnify for accidental bodily injuries arising out of the ownership, operation, or use of a motor vehicle. Payment of personal protection benefits with respect to such injury discharged, to the extent of the payment, the obligation of an employer or his workers' compensation insurer to pay workers' compensation benefits on account of an employee's injury. If the personal protection insurer failed to pay any benefits due under the act, the payer of compensation benefits had a lien against the personal protection insurer for any payment the compensation payer was required to make.[3]
We read the original bill to provide that an employee injured in the course of his employment while occupying his employer's automobile would recover no-fault benefits for such injuries to the *183 extent that such benefits equalled or exceeded any benefits he might claim under the workers' compensation law. The discharge provision prevented duplication of recovery.
As amended and passed,[4] however, the act provides that benefits payable under any other law, state or Federal, would be deducted from personal protection insurance benefits payable. The amendment rearranged the priorities of obligations for payment among the responsible parties. The responsibility for workers' compensation benefits rests first on the employer or workers' compensation insurer, and the amount of that payment is to be deducted from the liability of the personal protection insurance carrier. We are convinced that this rearrangement of responsibilities was neither intended to have nor has the effect of changing the original intention of the Legislature to provide that an employee injured in the course of his employment while occupying his employer's motor vehicle would be entitled to no-fault benefits despite the fact that he is entitled to workers' compensation benefits. We hold, therefore, that an employee who suffers accidental bodily injury in the course of his employment while occupying a motor vehicle owned by the employer is entitled to collect no-fault benefits from the no-fault insurer of the employer's vehicle, and is not limited to workers' compensation as his sole remedy.
II
In Mathis, the employer was self-insured under the Michigan no-fault insurance act. The argument is made that because the no-fault carrier in this situation is the employer, the exclusive remedy *184 provision of the WDCA should bar the employee's cause of action for no-fault benefits. We are not persuaded by this argument.
An employee may have ties with an employer other than the employer-employee relationship. They may be landlord and tenant; trustee and beneficiary; vendor and vendee and so on. We look to the laws governing the particular relationship involved to determine rights and obligations of the parties. The fact that the parties are also employer-employee does not automatically trigger the operation of the exclusive remedy provision of the WDCA. The exclusive remedy provision applies only to employers where conditions of liability under the WDCA pertain.
The injured person in Mathis is seeking no-fault benefits from an insurer who happens to be his employer. Any liability to pay no-fault benefits is based on the status of being an insurer under the no-fault act. The employer-employee relationship does not determine the status of insurer, but simply fixes priority among those who do have that status. No conditions of liability under the WDCA exist affecting the employer as a self-insurer under the no-fault act. Accordingly we find no reason to apply the exclusive remedy provisions of the WDCA to bar the employee's cause of action.
III
In Ottenwess, the plaintiff is seeking to recover workers' compensation benefits, no-fault insurance benefits from the employer's no-fault insurer, and no-fault insurance benefits from the insurer of the employee's private automobile. As stated above, the plaintiff may recover workers' compensation benefits and, in addition, no-fault insurance benefits from the employer's no-fault carrier. Section *185 3114 of the no-fault insurance act, however, precludes the action against the insurer of the employee's private automobile under the facts of the Ottenwess case.
Section 3114(4) provides:
"(4) Except as provided in subsections (1) to (3), a person suffering accidental bodily injury while an occupant of a motor vehicle shall claim personal protection insurance benefits from insurers in the following order of priority:
"(a) The insurer of the owner or registrant of the vehicle occupied.
"(b) The insurer of the operator of the vehicle occupied." (Emphasis added.)
Section 3114(3) provides:
"(3) An employee, his spouse, or a relative of either domiciled in the same household, who suffers accidental bodily injury while an occupant of a motor vehicle owned or registered by the employer shall receive personal protection insurance benefits to which the employee is entitled from the insurer of the furnished vehicle." (Prior to 1977 amendment this section read "to which he is entitled".) 1976 PA 356, amended by 1977 PA 53.
The italicized portion of § 3114(4) indicates that subsection (3) is intended to be an exception to subsection (4). If subsection (3) is applicable, subsection (4) does not apply.
In Ottenwess, subsection (3) is applicable because Ottenwess was an employee who suffered accidental bodily injury from the use of a motor vehicle owned by his employer. Under subsection (3), his widow and children are to receive personal protection insurance benefits to which they are entitled from the insurer of the furnished vehicle. *186 Because Ottenwess is within subsection (3), subsection (4), which allows recovery from the insurer of the operator of the vehicle occupied, does not apply. Therefore, the plaintiffs are not entitled to bring an action against the no-fault insurer of the employee's private vehicle.
IV
Section 3109(1) of the no-fault insurance act requires the subtraction of benefits required to be provided under the laws of any state from no-fault benefits otherwise due:
"Benefits provided or required to be provided under the laws of any state or the federal government shall be subtracted from personal protection insurance benefits otherwise payable for the injury." MCL 500.3109(1); MSA 24.13109(1).
This Court upheld the constitutionality of this provision in O'Donnell v State Farm Mutual Ins Co, 404 Mich. 524; 273 NW2d 829 (1979).[5] We held that the Legislature's judgment that the recipients of private benefits should be treated differently from the recipients of government benefits has a rational basis.
"This distinction rationally promotes the legitimate legislative objectives of enabling persons with economic needs and/or wages exceeding the maximum benefits permitted under the No-Fault Act to obtain the supplemental coverage they need and of placing the burden of such extra coverage directly on the shoulders of those *187 persons, instead of spreading it throughout the ranks of no-fault insureds."[6]
O'Donnell involved a setoff by Federal Social Security survivor's benefits of no-fault benefits otherwise due. This Court concluded that § 3109 does require a setoff of these government benefits, and the setoff is not arbitrary because the benefits are paid as a result of the same accident and duplicate in varying degrees the no-fault benefits otherwise due.[7]
The instant cases involve a setoff by workers' compensation benefits with no-fault benefits otherwise due. Plaintiffs argue that workers' compensation benefits should be distinguished from the Social Security benefits in O'Donnell and that to set off the workers' compensation benefits would result in a denial of equal protection of the laws. We disagree. The workers' compensation benefits are paid as a result of the same accident and duplicate in varying degrees the no-fault benefits otherwise due. According to our findings in O'Donnell, this brings the workers' compensation benefits within the scope of § 3109(1). Therefore, the workers' compensation benefits must be set off against the no-fault benefits otherwise due. Applying O'Donnell, such a setoff is constitutional. Consequently, insurance policy provisions based on § 3109(1) are also constitutional.
In Mathis the Court of Appeals is reversed and the cause remanded for trial.
In Hawkins the Court of Appeals is affirmed.
In Ottenwess the Court of Appeals is reversed, the summary judgment in favor of Hawkeye-Security. *188 Insurance Company is affirmed, and the cause remanded for trial as to defendant Travelers Insurance Company.
In In re Certified Questions the certified questions are answered in the negative, in that an employee is not limited to WDCA benefits, but may claim no-fault benefits from the carrier of the insurance on the employer's vehicle, and that § 3109(1) of Michigan no-fault insurance act is constitutional and valid under the Michigan Constitution as applied to workers' compensation benefits.
The prevailing parties in Mathis, Hawkins and Ottenwess may tax costs.
Costs in In re Certified Questions are covered by GCR 1963, 797.2(e).
COLEMAN, C.J., and LEVIN, FITZGERALD, and RYAN, JJ., concurred with KAVANAGH, J.
WILLIAMS, J. (concurring).
I concur with my Brother KAVANAGH. However, since he relies heavily on O'Donnell v State Farm Mutual Automobile Ins Co, 404 Mich. 524; 273 NW2d 829 (1979), to which I vigorously dissented, and which I still feel was wrongly decided, I feel obliged to explain myself.
In my O'Donnell dissent, I wrote
"Our opinion, in its simplest form, concludes that it is neither logical nor constitutionally permissible to either eliminate benefit duplication or accomplish premium reduction by subtracting personally paid-for Social Security survivors' benefits from personally paid-for no-fault benefits while not likewise requiring a subtraction of analogous, personally paid-for private insurance benefits." 404 Mich. 524, 557.
*189 In contrast, in the instant case the classification is not between a personally paid-for government benefit plan and a personally paid-for private benefit plan, but between a non-personally paid-for government plan and a personally paid-for private plan. I believe the legislative differentiation between a non-personally paid-for benefit system and a personally paid-for benefit system is a reasonable and constitutional classification. See O'Donnell, p 585. Therefore I can assent to the classification in the instant case but could not and cannot in O'Donnell.
FITZGERALD, J., concurred with WILLIAMS, J.
BLAIR MOODY, JR., J. (concurring in the results).
In O'Donnell v State Farm Mutual Automobile Ins Co, 404 Mich. 524; 273 NW2d 829 (1979), it was my judgment that § 3109(1) of the Michigan no-fault insurance act was unconstitutional.
In my view, § 3109(1) creates an elitist, unreasonable and arbitrary classification permitting those who can afford private insurance to supplement no-fault benefits the luxury of duplicative recovery while denying parallel benefits to the many similarly situated insureds whose economic circumstances require sole reliance on governmental sources to which they may have contributed.
However, it must be acknowledged that the O'Donnell majority concluded that § 3109(1) is free from constitutional infirmity. Further, O'Donnell is held to control the constitutional question presented in these cases.
Aside from the constitutional issue, significant questions were left unanswered in O'Donnell. These questions, which were unnecessary to the decision in O'Donnell, concerned the scope and type of benefits which may be subtracted from no-fault *190 personal protection insurance benefits. Indeed, issues regarding which governmental benefits may be deducted from no-fault benefits still remain largely unaddressed.
In these cases we deal with workers' compensation benefits which are provided without direct cost to the employee. The legislative history, as studiously outlined by Justice KAVANAGH, indicates an intent that workers' compensation benefits be deducted from personal protection insurance benefits when both benefits are payable for an injury. Therefore, allowing set-off of these government benefits comports with legislative intent.
Additionally, under the facts of the instant cases, the workers' compensation benefits and the personal protection insurance benefits are clearly "payable for the injury" within the meaning of § 3109(1). The right to receive workers' compensation benefits arises out of the same circumstances which make the recipient eligible to receive personal protection insurance benefits. Further, both benefits are payable to compensate the recipient for the same economic injuries suffered as a result of the accident.
As to the resolution of other issues raised in these cases, I agree with the analysis employed by Justice KAVANAGH. For the foregoing reasons, I concur in the results reached.
NOTES
[1]  MCL 418.131; MSA 17.237(131).

"The right to the recovery of benefits as provided in this act shall be the employee's exclusive remedy against the employer. As used in this section and section 827 `employee' includes the person injured, his personal representatives and any other person to whom a claim accrues by reason of the injury to or death of the employee, and `employer' includes his insurer, a service agent to a self-insured employer, and the accident fund insofar as they furnish, or fail to furnish, safety inspections or safety advisory services incident to providing workmen's compensation insurance or incident to a self-insured employer's liability servicing contract."
[2]  MCL 500.3114; MSA 24.13114.

"(1) Except as provided in subsections (2) and (3), a personal protection insurance policy applies to accidental bodily injury to the person named in the policy, his spouse, and a relative of either domiciled in the same household. When personal protection insurance benefits are payable to or for the benefit of an injured person under his own policy and would also be payable under the policy of his spouse, relative, or relative's spouse, the injured person's insurer shall pay all of the benefits and shall not be entitled to recoupment from the other insurer.
"(2) A person suffering accidental bodily injury while an operator or a passenger of a motor vehicle operated in the business of transporting passengers shall receive the personal protection insurance benefits to which the person is entitled from the insurer of the motor vehicle. This subsection shall not apply to a passenger in the following, unless that passenger is not entitled to personal protection insurance benefits under any other policy:
"(a) A school bus, as defined by the department of education, providing transportation not prohibited by law.
"(b) A bus operated by a common carrier of passengers certified by the public service commission.
"(c) A bus operating under a government sponsored transportation program.
"(d) A bus operated by or providing service to a non-profit organization.
"(e) A taxicab insured as prescribed in section 3101 or 3102.
"(3) An employee, his spouse, or a relative of either domiciled in the same household, who suffers accidental bodily injury while an occupant of a motor vehicle owned or registered by the employer shall receive personal protection insurance benefits to which the employee is entitled from the insurer of the furnished vehicle.
"(4) Except as provided in subsections (1) to (3), a person suffering accidental bodily injury while an occupant of a motor vehicle shall claim personal protection insurance benefits from insurers in the following order of priority:
"(a) The insurer of the owner or registrant of the vehicle occupied.
"(b) The insurer of the operator of the vehicle occupied."
[3]  Section 18(1), Senate Bill 782 (1971).
[4]  Section 3109, Senate Substitute Bill 782 (1972).
[5]  The issue decided was whether § 3109(1) discriminated against the recipients of government benefits in violation of the Equal Protection Clauses of the state and Federal Constitutions.
[6]  404 Mich. 524, 537-538.
[7]  Id., 538. This Court determined that the legislative purpose of § 3109(1) is to maintain or reduce premium cost to all insureds through the elimination of duplicative benefits recovery. Id., 545.